DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2012/0274036 issued to Kloster et al. (citation No. 199 in the IDS file don 5/23/2022).
Regarding Claim 1, Kloster et al. teach a splitboard binding, comprising: 
a first interface (40) configured to receive a boot, the first interface (40) comprising a toe side (44), a heel side (41), a medial side (43) and a lateral side (42); 
the first interface (40) further comprising a locking mechanism (51), the locking mechanism (51) having an open position (Figure 5B, 5D) and a locked position (Figure 5A, 5C);  
a second interface (30) configured to attach to a splitboard, the second interface (30) configured to couple to the first interface (40) in a ride mode configuration (Figure 1); 
wherein the second interface (30) comprises a first receiving component (31) and a second receiving component (32), the first receiving component (31) configured to be attached to a first splitboard ski (11) and the second receiving component (32) configured to be attached to a second splitboard ski (12); 
wherein either the first receiving component (31) or the second receiving component (32) is configured to engage the locking mechanism (51) of the first interface (40) in the locked position (Figures 1, 6A, 6c) and contact the locking mechanism (51) in at least two planes (pins 52, 53, 53, engage openings 35, 301; and pin 45 engage toe pin attachment 33 in at least two planes); 
wherein when the first interface (40) and the second interface (30) are engaged and the locking mechanism (51) is in the locked position (Figure 6A), the first interface (40) and second interface (30) are fixed together.
Regarding Claim 2, Kloster et al. teach wherein either the first receiving component (31) or the second receiving component (32) is configured to contact the locking mechanism (51) in a plane generally parallel to a top surface of the splitboard (10) and in a plane generally parallel to the medial and lateral sides of the first interface--the pins 53, 53, engage openings 35 in a plane parallel the top surface and pin 52 engages opening 301 in a plane parallel with medial and lateral sides).
Regarding Claim 3, Kloster et al. teach wherein at least a portion of the locking mechanism is on the heel side of the first interface—as shown in Figure 4, 6A and 6B the end of the lever 51 is located on the heel side of the binding device.
Regarding Claim 4, Kloster et al. teach wherein the locking mechanism is a translational pin—pins 52, 53, 53 are translation pins (see Figure 5A-5D).
Regarding Claim 5, Kloster et al. teach wherein the second receiving component (32) is configured to engage the locking mechanism (pins 52, 53, 53 translate in openings 35, 35, 301 in the second receiving component (32)).
Regarding Claim 6, Kloster et al. teach wherein the second receiving component (32) comprises a generally horizontal surface for constraining the locking mechanism in a generally vertical direction, and a generally vertical surface for constraining the locking mechanism in a direction generally perpendicular to the medial side and lateral side of the first interface—the horizontal and vertical portions of opening 35, 35 and 301 constrain the pins (52, 53, 53) from movement in a horizontal or vertical direction when locked.
Regarding Claim 7, Kloster et al. teach wherein the second receiving component (32) is configured to contact the locking mechanism in a third plane, the second receiving component (32) further comprising a vertical surface for constraining the locking mechanism in a direction generally perpendicular to the toe side and heel side of the first interface (40)—the vertical flange portion (37) constrains the locking mechanism (pins 52, 53, 53) from movement in a direction generally perpendicular to the toe side and heel side of the first interface (40).
Regarding Claim 8, Kloster et al. teach wherein the generally vertical surface for constraining the locking mechanism in a direction generally perpendicular to the medial side and lateral side of the first interface (40) further comprises a ramped lead-in (flange portion 35 serves are a ramped lead-in see Figures 6A-6C for laterally positioning the first interface 40 on the splitboard) for positioning the first interface (40) medially and laterally relative to the second interface (30).
Regarding Claim 9, Kloster et al. teach wherein the generally horizontal surface for constraining the locking mechanism in a generally vertical direction further comprises a ramped lead-in to aid in alignment of the locking mechanism and the second receiving component (32)— flange portion 35 serves are a ramped lead-in see Figures 6A-6C for laterally positioning the first interface 40 on the splitboard.
Regarding Claim 10, Kloster et al. teach wherein first receiving component (31) of the second interface (30) engages (via toe pin attachment 33) with the toe side of the first interface (40).
Regarding Claim 11, Kloster et al. teach a splitboard (10) binding, comprising: 
a first interface (40) configured to receive a boot, the first interface (40) comprising a toe side (44), a heel side (41), a medial side (43) and a lateral side (42); 
a second interface (30) configured to attach to a splitboard, the second interface (30) configured to couple to the first interface (40) in a ride mode configuration (Figure 1), wherein the second interface (30) comprises a first receiving component (31) and a second receiving component (32), the first receiving component (31) configured to be attached to a first splitboard ski (11) and the second receiving component (32) configured to be attached to a second splitboard ski (12); 
a locking mechanism (handle portion 51 and pins 52, 53, 53; openings 35, 35, 301) on either the first interface (40) or the second interface (30), the locking mechanism (51) having an open position (Figure 5B, 5D) and a locked position (Figure 5A, 5C); 
wherein the locking mechanism (51) constrains movement of the first interface (40) relative to the second interface (30) in a generally vertical direction and in at least one other direction (pins 52, 53, 53, engage openings 35, 301; and pin 45 engage toe pin attachment 33 in at least a vertical and horizontal direction).
Regarding Claim 12, Kloster et al. teach the locking mechanism (handle portion 51 and pins 52, 53, 53) is part (see Figure 4-5) of the first interface (40).
Regarding Claim 13, Kloster et al. teach wherein either the first receiving component (31) or the second receiving component (32) is configured to contact the locking mechanism in a plane generally parallel to a top surface of the splitboard (10) and in a plane generally parallel to the medial and lateral sides of the first interface--the pins 53, 53, engage openings 35 in a plane parallel the top surface and pin 52 engages opening 301 in a plane parallel with medial and lateral sides).
Regarding Claim 14, Kloster et al. teach the locking mechanism (openings 35, 35, 301) is part of the second interface (30).
Regarding Claim 15, Kloster et al. teach the locking mechanism (handle portion 51 and pins 52, 53, 53; openings 35, 35, 301) of the splitboard binding is configured to constrain movement of the first interface (40) relative to the second interface (30) in a direction generally perpendicular to the medial side and lateral side of the splitboard binding—when locked the movement between the first interface (40) and the second interface (30) is constrained in a direction generally perpendicular to the medial side and lateral side of the splitboard binding.
Regarding Claim 16-17, Kloster et al. teach the locking mechanism (handle portion 51 and pins 52, 53, 53; openings 35, 35, 301) of the splitboard binding is configured to constrain movement of the first interface (40) relative to the second interface (30) in a direction generally parallel to the medial side and lateral side of the splitboard binding—when locked the movement between the first interface (40) and the second interface (30) is constrained in a direction generally parallel to the medial side and lateral side of the splitboard binding.
Regarding Claims 18-19, Kloster et al. teach wherein when the locking mechanism is in the locked position (Figure 6c) and engaged with the second interface (30), the locking mechanism creates an interference fit between the first interface (40) and the second (30) interface to pre-load the first interface to the splitboard—see Figure 6c which shows the preloading and at least paragraph [0020].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618